Citation Nr: 9915687	
Decision Date: 06/07/99    Archive Date: 06/15/99

DOCKET NO.  98-15 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) nonservice-connected disability pension 
benefits.


ATTORNEY FOR THE BOARD

K. S. Hughes, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 determination of the 
Manila, Philippines, VA Regional Office (RO).


FINDINGS OF FACT

The appellant's only military service was with the Philippine 
Commonwealth Army and he was released from such service on 
March 15, 1946.


CONCLUSION OF LAW

The appellant's service does not constitute active military 
service for the purposes of VA nonservice-connected 
disability pension benefits.  38 U.S.C.A. §§ 101(2), 107, 
1521 (West 1991& Supp. 1998); 38 C.F.R. §§ 3.1, 3.6, 3.8, 
3.9, 3.203 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Initially, the Board notes that a determination as to whether 
the appellant has submitted a well-grounded claim need not be 
addressed.  The concept of well grounded applies to the 
character of the evidence presented by a claimant.  For 
purposes of this decision, as there is no dispute as to the 
evidence, but only to the law and its meaning, the concept of 
well grounded is not found to be applicable.  Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The law authorizes the payment of nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 1991).  In order 
to establish basic eligibility for VA disability pension 
benefits, it is required, in part, that the claimant have 
active military, naval or air service.  38 U.S.C.A. §§ 
101(2), 1521.

Section 107(a) of Title 38, United States Code provides that 
service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States, including among such military forces 
organized guerrilla forces, shall not be deemed to have been 
active military, naval, or air service for the purposes of 
awarding non-service-connected pension benefits.  38 U.S.C.A. 
§ 107(a).

Section 107(a) renders members of the Philippine Army and 
guerrilla forces who served before July 1, 1946, ineligible 
for non-service connected pension benefits.  Cf. Quiban v. 
Veterans Administration, 928 F.2d 1154, 1158 (D.C. Cir. 
1991), reh'g denied (July 18, 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that findings by the United States service 
department verifying a person's service "are binding on the 
VA for purposes of establishing service in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see 
also Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Of record is VA Form 07-3103, dated in August 1975, which 
reflects that the appellant entered service with the USAFFE 
in November 1941 and was separated from active duty in March 
1946.  The character of separation or discharged is listed as 
"Unk."  The Adjutant General was requested to verify these 
items and, in March 1976, verified that these items were 
correct.  An AGUZ Form 632 attached to this verification by 
the Adjutant General reflects that the serviceman had the 
following service: the appellant had pre-war service from 
November 1941 to December 1941, was beleaguered from December 
1941 to April 1942, was missing in April 1942, was in a no-
casualty status from April 1942 to May 1945, his status under 
MPA (Missing Persons Act) was terminated in May 1945, and he 
had regular PA (Philippine Army) service from May 1945 to 
March 1946.  The appellant's character of separation was 
marked as "honorable" and it was noted that he had no 
recognized guerrilla service.  

A May 1976 certification from the Republic of the 
Philippines, Department of National Defense, General 
Headquarters, Armed Forces of the Philippines, shows that 
appellant had honorable service in the USAFFE from November 
1941 to August 1948.

A copy of the appellant's Commonwealth of the Philippines, 
Philippine Army, discharge certificate (PA AGO Form 55) shows 
that he enlisted in the Army of the Philippines in November 
1941 and was honorably discharged in March 1946. 

In August 1998, the RO informed the veteran that his 
certified service with the Philippine Commonwealth Army did 
not qualify him for nonservice-connected pension benefits.  
The veteran appealed this decision to the Board.

In his September 1998 Appeal to Board of Veterans' Appeals, 
VA Form 9, the appellant contended that he was entitled to 
benefits under the "Filipino Equity Act H.R. 836." 

To summarize, acceptable evidence of service must consist of 
either a certification by the service department or of 
certain, specified official documents issued by the service 
department.  38 C.F.R. § 3.203.  In this case, the Board must 
conclude that the appellant did not have qualifying service 
for VA benefits.  The Adjutant General has verified that the 
appellant has served with the USAFFE and has had no 
recognized guerrilla service. Inasmuch as the appellant's 
military service in the organized military forces of the 
Government of the Commonwealth of the Philippines terminated 
before July 1, 1946, his military service is deemed by 
operation of law not to be qualifying active service for 
purposes of pension eligibility.  As noted above, pursuant to 
38 U.S.C.A. § 107(a), such service is not deemed to have been 
military service for pension purposes.  Accordingly, the 
appellant is not eligible for nonservice-connected disability 
pension benefits.

While 38 U.S.C.A. § 107(a) refers to these forces "in the 
service of the Armed Forces of the United States", the United 
States Court of Appeals, District of Columbia Circuit, held 
in Quiban v. Veterans Administration, 928 F.2d at 1158 that 
"The effects of section 107(a) are, first, to make former 
members of the Philippine Army and guerrilla forces (and 
their dependents) ineligible for all nonservice-connected 
United States veterans benefits...."

As stated above, the Court has held that a service department 
determination as to an individual's service shall be binding 
on the VA unless a reasonable basis exists for questioning 
it.  Manibog v. Brown, 8 Vet. App. 465 (1996); Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  No evidence has been 
submitted which creates a reasonable basis for questioning 
the certification by the service department or for asking the 
service department for recertification of the appellant's 
military service.  Sarmiento v. Brown, 7 Vet. App. 80 (1994).

The Board finds that the law as stated above is clear in 
excluding those people with service such as the appellant's 
and, therefore, he is not a "veteran" for pension purposes.  
Accordingly, the appellant's claim for entitlement to VA 
nonservice-connected pension benefits must be denied, due to 
the absence of legal merit or lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching this decision, the Board has considered the 
contentions of the appellant that he is entitled to VA 
nonservice-connected pension benefits under the provisions of 
the "Filipino Veterans Equity Act."  It is noted that 
legislation was introduced in the U.S. House of 
Representatives in 1998, H.R. 836 (The Filipino Veterans 
Equity Act), a bill to amend title 38 of the United States 
Code to deem certain service in the organized military forces 
of the Government of the Commonwealth of the Philippines and 
the Philippine Scouts to have been "active service" for 
purposes of eligibility for VA benefits.  See 144 Cong. Rec. 
H668 (Feb. 26, 1998).  A companion bill, S. 623, was 
introduced in the U.S. Senate in 1998.  Id. at S3419.  
However, this proposed legislation has neither been enacted 
nor signed into law and cannot yet serve as a basis upon 
which to grant the benefit sought.  The Board is bound by 
applicable statutes, regulations of the Department, and 
precedent opinions of the VA General Counsel, as well as 
precedent opinions of courts of competent jurisdiction.  See 
38 U.S.C.A. § 7104(c) (West 1991); 38 C.F.R. § 19.5 (1998); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).


ORDER

Inasmuch as the veteran does not meet the basic eligibility 
requirements for VA pension benefits, the appeal is denied.





		
	Gary L. Gick
	Member, Board of Veterans' Appeals



 

